Filed 10/10/13 Peter C. v. Super. Ct. CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

PETER C.,
                   Petitioner,
                                                                                       F067966
         v.
                                                                        (Super. Ct. No. JD128937-00)
THE SUPERIOR COURT OF KERN
COUNTY,
                                                                                   OPINION
                   Respondent;

KERN COUNTY DEPARTMENT OF
HUMAN SERVICES,

                   Real Party in Interest.


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Louie L.
Vega, Judge.
         Peter C., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.


                                                        -ooOoo-

        Before Kane, Acting P.J., Poochigian, J., and Detjen, J.
       Peter C. (father) in propria persona seeks an extraordinary writ (Cal. Rules of
Court, rule 8.452) from a juvenile court’s order terminating reunification services and
setting a Welfare and Institutions Code section 366.26 hearing as to his two-year-old son,
Camron.1 Father makes no claim of error, however, in his petition.2 At most, he
requests, without explanation, that we direct the juvenile court to vacate its order,
continue reunification services and place the child with a paternal relative. Due to the
inadequacy of father’s petition, we will dismiss it.
                                       DISCUSSION
       The purpose of writ proceedings such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A court’s decision is
presumed correct. (Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal. 4th 952, 994.) As noted above, father does not raise any issues in his
petition.
       Out of an abundance of caution, we have reviewed the record surrounding the
order setting the section 366.26 hearing in relation to father’s requests for relief. That
record, however, consists of undisputed evidence that father had not participated in any
court-ordered reunification services and there was no substantial probability that the child
could be returned to father within the next six months. Father had recently been
convicted of voluntary manslaughter, following a no contest plea, and was sentenced to


1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2     He also failed to properly serve each attorney of record. (Cal. Rules of Court, rule
8.452(c).)

                                              2
serve a seven-year prison term. Furthermore, the child was placed with a maternal
relative and there was no issue raised at the hearing regarding that placement.
Consequently, there was no legal reason for the juvenile court to place the child with a
different relative or refrain from terminating services and setting the section 366.26
hearing. (See §§ 361.3 & 366.21, subd. (e).)
                                     DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is immediately final
as to this court.




                                             3